DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 25 April 2022.
Claims 21, 23-26, 29-32, and 34-40 have been amended.
Claims 1-20 have been previously cancelled.
Claims 21-40 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 25 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Application 12/924,037 (now Patent 10,380,653) has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such the double patenting rejection has been withdrawn. 


Reasons for Allowance
Currently claims 21-40 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Ma et al. (US PG Pub. 2007/0185727) further in view of Woodard et al. (US PG Pub. 2011/0251974) and Carrico et al. (US PG Pub. 2009/0164464)) disclose a system and method for determining real estate property values.  The instant claims 21, 32, and 40 recite, in part, a combination of elements:
“receiving user traffic activity information concerning location information, wherein the user activity comprises information referencing a first plurality of users each of whom has accessed one or more web pages associated with the target location; 
using the user traffic activity to identify a set of locations, other than the target location, whose web pages were accessed by at least a threshold number of users in the first set of users;
using the user traffic activity to select a set of comparable locations for the target location from the set of identified locations based on the user-traffic activity of each of the threshold number of users int eh first set of users;
retrieving, from a memory, location data regarding the selected set of comparable locations;
processing, using one or more processors, the location data regarding the selected set of comparable locations using a data model to obtain a valuation of the target location; and 
causing the obtained valuation of the target location to be displayed.” 
Ma discusses in ¶107 the ability to refine valuations by using different types of comps that the user is able to identify in ¶91.  Woodard discusses property forecasting models based upon the number of viewings per the website (each property) in ¶11 and ¶41-¶42.  Carrico discusses concepts of a dislike button for real estate searches and preferences in ¶4 and ¶32.  It is clear from the disclosures of Ma, Woodard, and Carrico that the prior art does not consider the possibility of the combination of elements above, specifically the arrangement of utilizing the user traffic activity as input for a valuation model, as commonly included in each independent claims 21, 32, and 40.  
Upon a non-patent literature search, the Examiner notes the article “Real estate appraisal: a review of valuation methods", Journal of Property Investment & Finance, Vol. 21 Issue: 4, pp.383-401 by Elli Pagourtzi et al. which discusses an overview of valuation methods for housing “valuation methods can be grouped as traditional and advanced. The traditional methods are regression models, comparable, cost, income, profit and contractor’s method. The advanced methods are ANNs, hedonic pricing method, spatial analysis methods, fuzzy logic and ARIMA models.”  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Ma, Lazarre, King and Fleming references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Other prior art of record: 
Lazarre et al. (US PG Pub. 2011/0066561) discusses tracking internet activities regarding a target property in ¶58.  
King et al. (US PG Pub. 2006/0167710) discusses how users are able to indicate interest in property’s websites in ¶28.  
Fleming et al. (US Patent No. 6,876,955) discusses in Col. 6 line 46-Col. 7 line 43 and Fig. 3-Fig. 4 the ability to average and/or combine the models.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629